DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant' s claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  KR1020170129752 filed on 10/11/2017.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4, 8, and 12-13 in the reply filed on 8/23/2022 is acknowledged. Claims 5-7, 9-11, and 14 are withdrawn from consideration.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 1, line 7: “a first half of stance phase” should be corrected to --a first half of a stance phase--.
In claim 8, line 3: “intalled between” should be corrected to --installed between--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the joint is disposed on a load line or behind a load line at a first half of stance phase of a gait cycle with respect to a direction of a gait” in line 7. It is unclear if the term “on a load line” also refers to “a first half of stance phase” i.e. if it should read -- on or behind load line at a first half of stance phase of a gait cycle with respect to a direction of a gait-- or if the load line is any load line. For the purposes of examination, the term will be read as --on or behind load line at a first half of stance phase of a gait cycle with respect to a direction of a gait--. Further, it is unclear what a “load line” refers to. The specification describes a load line as “a line indicating direction in which load force is applied” does not appear to have a reference point in relation to the body, it is only a direction. Therefore, it is unclear what reference point the joint is located on or behind. For the purposes of examination, the “load line” will be interpreted as the line extending through the midfoot of the user (as shown in Fig. 4 of applicant’s specification).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US PGPub 2017/0055633).
Regarding claim 1, Hsu teaches a gait assistive device (see paragraph 7, the footwear helps the user’s gait by minimizing impact on the feet) comprising:
A foot supporting part (see paragraph 44 and Fig. 2, sole 200a supports the foot when the user is wearing the shoe);
A rear connecting part coupled to a heel portion of the foot supporting part (Fig. 2, rear connecting part is leaf spring 140 that connects to the heel portion at 170); and
A rearfoot plate coupled to the rear connecting part (Fig. 2, rear foot plate 120; see paragraph 44 “base plate 120”),
Wherein the rear connecting part includes a joint (see Fig. 9 and paragraphs 56, the joint 160 connects the rear connecting part 140 to the foot supporting part, a “joint” is defined as a point where two elements are joined), and
The joint is disposed on a load line or behind a load line at a first half of stance phase of a gait cycle with respect to a direction of a gait (As stated above, “load line” is an indefinite term and is being interpreted as a line through the midfoot of the user, therefore the joint 160 of Hsu is behind the load line of the user as it is located at the heel as shown in Fig. 2).
Regarding claim 2, Hsu further teaches wherein an angle maintaining portion (Fig. 1, connecting portion 130) that adjusts a load applied along the load line during a first half of stance phase (see paragraphs 44 and 49, the connecting portion 130 maintains a certain angle of the heel plate to the foot supporting portion; the connecting portion adjusts a load applied along the load line by pre-compressing the leaf spring 140 so that, when the user steps on the ground, the initial distance between the plate and the foot support is such that the cushioning effect of the spring is immediately felt in the first half of the stance phase) is provided between the foot supporting part and the rearfoot plate (see Fig. 1, the connecting portion 130 is located between the two elements).
Regarding claim 4, Hsu further teaches wherein the foot supporting part is coupled to a front supporting part at a front side of the foot (see Figs. 2 and 6, foot support 200a is coupled to a front supporting part with a base plate 120 located at the front of the foot).
Regarding claim 8, Hsu further teaches wherein a coronal adjusting part that transversely adjusts the rearfoot plate is installed between the rearfoot plate and the foot supporting part (see Fig. 7, spring 180 is locates at the outer edges of the foot supporting part, adjusting the movement of the foot supporting part transversely, in the coronal plane defined by the user, the coronal plane known to be the vertical plane that divides the body into ventral and dorsal sections).
Regarding claim 12, Hsu further teaches wherein the joint has a structure that allows the rearfoot plate to move in a coronal or sagittal plane (see paragraphs 45-46 and 56; the joint 160 connects the leaf spring to the base 110, the movement of the leaf spring along the base allows it to deform and lets the user walk, allowing the rearfoot plate to move in at least a sagittal plane as the user takes a step; see also Figs. 5 and 6 showing that the user steps while wearing the device).
Regarding claim 13, Hsu further teaches wherein the coronal adjusting part is made of an elastic member (see paragraph 53, the element 180 is a leaf spring that is elastic in that it returns to its shape after being stretched).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US PGPub 2009/0282697) which discloses a shoe with an adjustable heel plate; Ha et al. (WO 2008/018713) which discloses a shoe with an arch support adjustable longitudinally via a screw mechanism; Schad (US 1613538) which discloses a shoe with a plate supported by springs; Schaeffer et al. (US PGPub 20050166422) which discloses a shoe with an articulated spring-loaded outsole..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785               


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785